





EXHIBIT 10.45


INCREMENTAL FACILITY AMENDMENT NO. 3, dated as of October 13, 2017 (this
“Amendment”), to the Credit Agreement dated as of October 27, 2014, among
1011778 B.C. Unlimited Liability Company, an unlimited liability company
organized under the laws of British Columbia (the “Parent Borrower”), New Red
Finance, Inc., a Delaware corporation (the “Subsidiary Borrower” and together
with the Parent Borrower, the “Borrowers”), 1013421 B.C. Unlimited Liability
Company, an unlimited liability company organized under the laws of British
Columbia (“Holdings”), the other Guarantors party hereto, JPMORGAN CHASE BANK,
N.A. (“JPMCB”), as Administrative Agent, Collateral Agent and Swing Line Lender
and each L/C Issuer and lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”) (as amended by Amendment No. 1,
dated as of May 22, 2015, Amendment No. 2, dated as of February 17, 2017,
Incremental Facility Amendment, dated as of March 27, 2017, Incremental Facility
Amendment No. 2, dated as of May 17, 2017, and as further amended, restated,
modified and supplemented from time to time, the “Credit Agreement”);
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may obtain Incremental Revolving Credit Commitments and/or Incremental
Term Loans by entering into one or more Incremental Facility Amendments with
Additional Lenders;
WHEREAS, pursuant to Section 2.14(d) of the Credit Agreement, an Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of Section 2.14 of
the Credit Agreement;
WHEREAS, JPMCB and Wells Fargo Securities, LLC (“Wells Fargo”) are acting as
joint lead arrangers (in such capacity, the “New Revolver Joint Lead
Arrangers”), Wells Fargo is acting as syndication agent (in such capacity, the
“New Revolver Syndication Agent”), JPMCB, Wells Fargo, Morgan Stanley Senior
Funding, Inc., RBC Capital Markets (1) and Merrill Lynch, Pierce, Fenner & Smith
Incorporated are acting as joint bookrunners (in such capacity the “New Revolver
Joint Bookrunners” and together with the New Revolver Joint Lead Arrangers, the
“New Revolver Arrangers”) and Coöperatieve Rabobank U.A., New York Branch, HSBC
Securities (USA) Inc., Fifth Third Bank, UBS Securities LLC and Barclays Bank
PLC are acting as co-documentation agents (in such capacity, the “New Revolver
Co-Documentation Agents”), in each case, in connection with the Incremental
Revolving Credit Commitments provided pursuant to this Amendment (such
Incremental Revolving Credit Commitments, the “New Revolving Credit Commitments”
and the New Revolving Credit Commitments together with the extensions of credit
thereunder, the “New Revolving Facility”);
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:


__________________________
(1) RBC Capital Markets is a brand name for the capital markets business of
Royal Bank of Canada and its affiliates.





--------------------------------------------------------------------------------





Section 1.New Revolving Credit Commitment and Amendments to Credit Agreement.
(a)Each Lender listed on Exhibit A (each a “New Revolving Lender”) hereby
commits to provide a New Revolving Credit Commitment in the principal amount set
forth opposite such New Revolving Lender’s name on Exhibit A. The terms and
conditions of the New Revolving Credit Commitments (including with respect to
participations in Letters of Credit and Swing Line Loans) shall be identical to
the terms and conditions applicable to the Revolving Credit Commitments in
effect under the Credit Agreement in effect immediately prior to the Third
Incremental Facility Closing Date (as defined below) except as specifically set
forth herein. All Letters of Credit outstanding under the Credit Agreement
immediately prior to the Third Incremental Facility Closing Date shall be deemed
to have been issued under the New Revolving Facility on the Third Incremental
Facility Closing Date. Notwithstanding the foregoing, for purposes of the New
Revolving Credit Facility, the provisions set forth below shall apply to the New
Revolving Facility in lieu of the corresponding provisions set forth in the
Credit Agreement immediately prior to the Third Incremental Facility Closing
Date and the Credit Agreement is hereby deemed amended to the extent necessary
to make such provisions applicable to the New Revolving Facility:


(i)“Applicable Rate” shall mean (i) until delivery of financial statements and a
related Compliance Certificate for the first full fiscal quarter commencing on
or after the Third Incremental Facility Closing Date pursuant to Section 6.01,
(A) for Eurocurrency Rate Loans that are Revolving Credit Loans, 1.50%, (B) for
Base Rate Loans that are Revolving Credit Loans, 0.50%, (C) for letter of credit
fees, 1.50% per annum and (D) for Commitment Fees 0.25% and (ii) thereafter, in
connection with Revolving Credit Loans, the percentages per annum set forth in
the table below, based upon the First Lien Senior Secured Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):


Pricing
Level
First Lien Senior Secured Leverage Ratio
Letter
of Credit
Fees
Base Rate for
Revolving
Loans
Eurocurrency Rate for Revolving
Loans
Commitment
Fees
I
> 3.50x
2.00%
1.00%
2.00%
0.25%
II
< 3.50x
but > 3.00x
1.75%
0.75%
1.75%
0.25%
III
< 3.00x
but > 2.00x
1.50%
0.50%
1.50%
0.25%
IV
<2.00
 1.25%
0.25%
1.25%
0.25%



Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Senior Secured Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a).
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Senior Secured Leverage Ratio set forth in any Compliance Certificate
delivered to the Administrative Agent is inaccurate for any reason and the
result thereof is that the Lenders received interest or fees for any period
based on an Applicable Rate that is less than that which would have been
applicable had the First Lien Senior Secured Leverage Ratio been accurately
determined, then, for all purposes of this Amendment, the “Applicable Rate” for
any day occurring within the period covered by such Compliance Certificate





--------------------------------------------------------------------------------





shall retroactively be deemed to be the relevant percentage as based upon the
accurately determined First Lien Senior Secured Leverage Ratio for such period,
and any shortfall in the interest or fees theretofore paid by the Parent
Borrower for the relevant period pursuant to Section 2.08 and Section 2.09 as a
result of the miscalculation of the First Lien Senior Secured Leverage Ratio
shall be deemed to be (and shall be) due and payable under the relevant
provisions of Section 2.08 or Section 2.09, as applicable, at the time the
interest or fees for such period were required to be paid pursuant to such
Section (and shall remain due and payable until paid in full, together with all
amounts owing under Section 2.08 (other than Section 2.08(b)), in accordance
with the terms of this Agreement); provided that, notwithstanding the foregoing,
so long as an Event of Default described in Section 8.01(f) has not occurred
with respect to the Parent Borrower, such shortfall shall be due and payable
five (5) Business Days following the determination described above.


(ii)“Availability Period” means, with respect to the New Revolving Facility, the
period from the Third Incremental Facility Closing Date to the Maturity Date for
the New Revolving Facility.


(iii)“Maturity Date” means (a) with respect to the New Revolving Commitments and
the New Revolving Facility, the fifth anniversary of the Third Incremental
Facility Closing Date; provided that if on October 15, 2021 (the “Springing
Maturity Date”), more than an aggregate principal amount of $150 million of the
New Senior Secured Notes are outstanding, then the maturity of the New Revolving
Facility shall be the Springing Maturity Date.


(iv)Notwithstanding anything to the contrary contained in Section 2.09(a) of the
Credit Agreement, the Commitment Fee for the New Revolving Facility shall accrue
from the Third Incremental Facility Closing Date until the Maturity Date for the
New Revolving Facility


Section 2.Representations and Warranties. The Borrowers hereby represent and
warrant that as of the Third Incremental Facility Closing Date (as defined
below), after giving effect to this Amendment, (i) no Default or Event of
Default has occurred and is continuing and (ii) the representations and
warranties of the Borrowers and each other Loan Party contained in the Credit
Agreement or in the other Loan Documents are true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date hereof; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, such
representations and warranties were true and correct in all material respects as
of such earlier date; provided, further, that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.


Section 3.Effectiveness. This Amendment shall become effective on the date (such
date, the “Third Incremental Facility Closing Date”) that the following
conditions have been satisfied:
(i)Counterparts. The Administrative Agent shall have received executed signature
pages hereto from each Loan Party, each Swing Line Lender, each L/C Issuer and
each New Revolving Lender listed on Exhibit A;


(ii)Fees. The Administrative Agent shall have received for the account of the
New Revolving Lenders, the upfront fees separately agreed among the New Revolver
Arrangers, the New Revolver Co-Documentation Agents and the Parent Borrower, and
all reasonable and





--------------------------------------------------------------------------------





documented out-of-pocket expenses required to be paid or reimbursed under
Section 10.04 of the Credit Agreement for which invoices have been presented a
reasonable period of time prior to the Third Incremental Facility Closing Date;


(iii)Legal Opinions. The Administrative Agent shall have received favorable
legal opinions from each of (A) Kirkland & Ellis LLP, New York counsel to the
Loan Parties and (B) Stikeman Elliott LLP, British Columbia counsel to the Loan
Parties, covering such matters as the Administrative Agent may reasonably
request and otherwise reasonably satisfactory to the Administrative Agent;


(iv)“Know Your Customer” Information. The Administrative Agent and the New
Revolving Lenders shall have received at least 2 Business Days prior to the
Third Incremental Facility Closing Date all documentation and other information
about the Borrowers and the Guarantors as has been reasonably requested in
writing at least 10 Business Days prior to the Third Incremental Facility
Closing Date by the Administrative Agent or the New Revolving Lenders that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act;


(v)Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrowers dated the Third
Incremental Facility Closing Date certifying that, after giving effect to the
Amendment, (a) the representations and warranties of the Borrowers and each
other Loan Party contained in the Credit Agreement or in the other Loan
Documents are true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the Third
Incremental Facility Closing Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, such
representations and warranties were true and correct in all material respects as
of such earlier date; provided, further, that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates and (b) no Default or Event of
Default shall have occurred and be continuing;


(vi)Closing Certificates. The Administrative Agent shall have received (i) a
copy of the Organization Documents, as in effect as of the date hereof, of each
Loan Party, certified, if applicable, as of a recent date by the Secretary of
State or similar Governmental Authority of the state or jurisdiction of its
organization, and a certificate as to the good standing (where relevant) of each
Loan Party as of a recent date, from such Secretary of State or similar
Governmental Authority (or a certification from such Loan Party that there have
been no changes to the Organization Documents of such Loan Party since May 17,
2017);


(vii)Solvency Certificate. The Administrative Agent shall have received a
certificate attesting to the Solvency of the Parent Borrower and its
Subsidiaries (on a consolidated basis) on the Third Incremental Facility Closing
Date after giving effect to the establishment of the New Revolving Facility and
the payment of all the fees and expenses in connection therewith, from the
Parent Borrower’s chief financial officer or other officer with equivalent
duties; and


(viii)Notice of Termination. At least three (3) Business Days prior to the Third
Incremental Facility Closing Date, the Administrative Agent shall have received
an executed notice of termination in respect of the Revolving Credit Commitments
in effect immediately prior





--------------------------------------------------------------------------------





to the Third Incremental Facility Closing Date and on the Third Incremental
Facility Closing Date, shall have received payment of all outstanding principal,
interest and fees (other than L/C Issuer fees) in connection with the existing
Revolving Credit Facility.


Section 4.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of an original
executed counterpart hereof.


Section 5.Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.


Section 6.Effect of Amendment. This Amendment shall constitute an “Incremental
Facility Amendment” for all purposes of the Credit Agreement and the other Loan
Documents and the New Revolving Credit Commitments shall constitute “Additional
Revolving Credit Commitments” for all purposes of the Credit Agreement and the
other Loan Documents. Except as expressly set forth herein, (i) this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent or the Collateral Agent, in each case under the Credit Agreement or any
other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document. Except as
expressly set forth herein, each and every term, condition, obligation, covenant
and agreement contained in the Credit Agreement or any other Loan Document is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect and each Loan Party reaffirms its obligations under the Loan
Documents to which it is party and the grant of its Liens on the Collateral made
by it pursuant to the Collateral Documents. Without limiting the generality of
the foregoing, the Collateral Documents and all of the Collateral described
therein do and shall continue to secure the payment of all Obligations of the
Loan Parties under the Credit Agreement and the other Loan Documents, in each
case, as amended by this Amendment. This Amendment shall constitute a Loan
Document for purposes of the Credit Agreement, including without limitation for
purposes of Sections 10.14, 10.15 and 10.17 thereof, and from and after the
Third Incremental Facility Closing Date, all references to the Credit Agreement
in any Loan Document and all references in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended hereby. The New Revolver Arrangers
shall be entitled to all rights, privileges and immunities provided to the “Lead
Arrangers” in the Credit Agreement and the other Loan Documents and the New
Revolver Co-Documentation Agents shall be entitled to all rights, privileges and
immunities provided to the “Documentation Agents” in the Credit Agreement and
the other Loan Documents.


Section 7.No Novation. This Amendment shall not constitute a novation of the
Credit Agreement or any other Loan Document.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
1011778 B.C. UNLIMITED LIABILITY COMPANY, as the Parent Borrower
By: _/s/ Jill M. Granat
Name: Jill M. Granat
Title: Secretary
NEW RED FINANCE, INC., as the Subsidiary Borrower
By: _/s/ Jill M. Granat
Name: Jill M. Granat
Title: Secretary
1013421 B.C. UNLIMITED LIABILITY COMPANY, as Holdings
By: _/s/ Jill M. Granat
Name: Jill M. Granat
Title: Secretary







--------------------------------------------------------------------------------





BLUE HOLDCO 1, LLC
BLUE HOLDCO 2, LLC
BLUE HOLDCO 3, LLC
BLUE HOLDCO 22, LLC
BLUE HOLDCO 44, LLC
BLUE HOLDCO 440, LLC
BLUE HOLDCO 99, LLC
TIM DONUT U.S. LIMITED, INC.
SBFD HOLDING CO.
TIM HORTONS USA INC.
TIM HORTONS (NEW ENGLAND), INC.
THD COFFEE CO.
RESTAURANT BRANDS INTERNATIONAL US SERVICES LLC
SKIPPER, LLC
LLCXOX, LLC
ORANGE INTERMEDIATE, LLC
AFC PROPERTIES, INC.
ORANGE GROUP, INC.
By: _/s/ Jill M. Granat
Name: Jill M. Granat
Title: Secretary















--------------------------------------------------------------------------------





BURGER KING WORLDWIDE, INC.
BURGER KING CAPITAL FINANCE, INC.
BURGER KING HOLDINGS, INC.
BURGER KING CORPORATION
BK ACQUISITION, INC.
BK WHOPPER BAR, LLC
BURGER KING INTERAMERICA, LLC
POPEYES LOUISIANA KITCHEN, INC.
POPEYES RESTAURANT SERVICES, LLC
By: _/s/ Jill M. Granat
Name: Jill M. Granat
Title: Secretary









--------------------------------------------------------------------------------





BC88 HOLDINGS ULC
BC99 HOLDINGS ULC
1112073 B.C. UNLIMITED LIABILITY COMPANY, in its capacity as general partner of
P88 LIMITED PARTNERSHIP
1112073 B.C. UNLIMITED LIABILITY COMPANY, in its capacity as general partner of
P99 LIMITED PARTNERSHIP
1011778 B.C. UNLIMITED LIABILITY COMPANY
1014364 B.C. UNLIMITED LIABILITY COMPANY
1014369 B.C. UNLIMITED LIABILITY COMPANY
1019334 B.C. UNLIMITED LIABILITY COMPANY
1016869 B.C. UNLIMITED LIABILITY COMPANY
1016893 B.C. UNLIMITED LIABILITY COMPANY
1016864 B.C. UNLIMITED LIABILITY COMPANY
1016872 B.C. UNLIMITED LIABILITY COMPANY
1016878 B.C. UNLIMITED LIABILITY COMPANY
1016883 B.C. UNLIMITED LIABILITY COMPANY
BURGER KING CANADA HOLDINGS INC.
GRANGE CASTLE HOLDINGS LIMITED
GPAIR LIMITED
THE TDL GROUP CORP.
1014364 B.C. UNLIMITED LIABILITY COMPANY, in its capacity as general partner of
P11 LIMITED PARTNERSHIP
1014364 B.C. UNLIMITED LIABILITY COMPANY, in its capacity as general partner of
P22 LIMITED PARTNERSHIP
By: _/s/ Jill M. Granat
Name: Jill M. Granat
Title: Secretary





--------------------------------------------------------------------------------





1014364 B.C. UNLIMITED LIABILITY COMPANY, in its capacity as general partner of
P33 LIMITED PARTNERSHIP
1014364 B.C. UNLIMITED LIABILITY COMPAN Y, in its capacity as general partner of
P44 LIMITED PARTNERSHIP
1024670 B.C. UNLIMITED LIABILITY COMPANY
1028539 B.C. UNLIMITED LIABILITY COMPANY
1026672 B.C. UNLIMITED LIABILITY COMPANY
1024678 B.C. UNLIMITED LIABILITY COMPANY
1029261 B.C. UNLIMITED LIABILITY COMPANY
1057837 B.C. UNLIMITED LIABILITY COMPANY
1057490 B.C. UNLIMITED LIABILITY COMPANY
1057772 B.C. UNLIMITED LIABILITY COMPANY
1057639 B.C. UNLIMITED LIABILITY COMPANY
1057490 B.C. UNLIM ITED LIABILITY COMPAN Y, in its capacity as general partner
of CLP-LAX LIMITED PARTNERSHIP
TDLDD HOLDINGS U LC
TDLRR HOLDINGS ULC
BK CANADA SERVICE ULC
RESTAURANT BRANDS HOLDINGS CORPORATION
TIM HORTONS CANADIAN IP HOLDINGS CORPORATION
1112068 B.C. UNLIMITED LIABILITY COMPANY
1112073 B.C. UNLIMITED LIABILITY COMPANY
1112078 B.C. UNLIMITED LIABILITY COMPANY
By: _/s/ Jill M. Granat
Name: Jill M. Granat
Title: Secretary





--------------------------------------------------------------------------------





1112083 B.C. UNLIMITED LIABILITY COMPANY
1112090 B.C. UNLIMITED LIABILITY COMPANY
1112097 B.C. UNLIMITED LIABILITY COMPANY
1112100 B.C. UNLIMITED LIABILITY COMPANY
1112104 B.C. UNLIMITED LIABILITY COMPANY
1112106 B.C. UNLIMITED LIABILITY COMPANY
1112073 B.C. UNLIMITED LIABILITY COMPANY, in its capacity as general partner of
P66 LIMITED PARTNERSHIP
1112068 B.C. UNLIMITED LIABILITY COMPANY, in its capacity as general partner of
P77 LIMITED PARTNERSHIP
By: _/s/ Jill M. Granat
Name: Jill M. Granat
Title: Secretary
PLK ENTERPRISES OF CANADA, INC.
By: _/s/ Jill M. Granat
Name: Jill M. Granat
Title: Secretary









--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swing Line Lender and New Revolving Lender


By: _/s/ Laurent Baker
Name: Lauren Baker
Title: Executive Director
Wells Fargo Bank, North America,
as L/C Issuer
By: /s/ Maureen S. Malphus    
Name: Maureen S. Malphus
Title: Vice President


Bank of America, N.A.,
as L/C Issuer
By: /s/ Jonathan C. Pfeifer    
Name: Jonathan C. Pfeifer
Title: Vice President


The Bank of Nova Scotia,
as L/C Issuer
By: /s/ Steve Holyman    
Name: Steve Holyman
Title: Director


By: /s/ Andrew Morales    
Name: Andrew Morales
Title: Associate Director







--------------------------------------------------------------------------------





Wells Fargo Bank National Association,
as New Revolving Lender
By: /s/ Maureen S. Malphus    
Name: Maureen S. Malphus
Title: Vice President




Bank of America, N.A.,
as New Revolving Lender


By: /s/ Jonathan C. Pfeifer    
Name: Jonathan C. Pfeifer
Title: Vice President




Morgan Stanley Bank, N.A.,
as New Revolving Lender


By: /s/ Michael King    
Name: Michael King
Title: Authorized Signatory




Royal Bank of Canada,
as New Revolving Lender


By: /s/ Nikhil Madhok    
Name: Nikhil Madhok
Title: Authorized Signatory




UBS AG, Stamford Branch,
as New Revolving Lender


By: /s/ Houssem Daly    
Name: Houssem Daly
Title: Associate Director


By: /s/ Darlene Arias
Name: Darlene Arias
Title: Director









--------------------------------------------------------------------------------





COöPERATIVE RABOBANK U.A., NEW YORK BRANCH, as New Revolving Lender


By: /s/ Olivia Leong    
Name: Olivia Leong
Title: Executive Director


By: /s/ Eline Boot    
Name: Eline Boot
Title: Vice President


HSBC Bank USA, N.A.,
as New Revolving Lender


By: /s/ Rafael De Paoli    
Name: Rafael De Paoli
Title: Director


Fifth Third Bank,
as New Revolving Lender


By: /s/ John A. Marian    
Name: John A. Marian
Title: Vice President


Fifth Third Bank, Operating through its Canadian Branch,
as New Revolving Lender


By: /s/ Ramin Ganjavi    
Name: Ramin Ganjavi
Title: Assistant Vice President


The Bank of Nova Scotia,
as Revolving Lender


By: /s/ Steve Holyman    
Name: Steve Holyman
Title: Director


By: /s/ Andrew Morales    
Name: Andrew Morales
Title: Associate Director











--------------------------------------------------------------------------------





The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as New Revolving Lender


By: /s/ Ellen Ruschhaupt    
Name: Ellen Ruschhaupt
Title: Authorized Signatory


Barclays Bank PLC,
as New Revolving Lender


By: /s/ Ritam Bhalla    
Name: Ritam Bhalla
Title: Director


Toronto Dominion Bank
as New Revolving Lender


By: /s/ Tim Thomas    
Name: Tim Thomas
Title: Managing Director


By: /s/ Andrew Rytel    
Name: Andrew Rytel
Title: Vice President


Credit Suisse AG, Cayman Islands Branch
as New Revolving Lender


By: /s/ John D. Toronto    
Name: John D. Toronto
Title: Authorized Signatory


By: /s/ Christopher Zybrick    
Name: Christopher Zybrick
Title: Authorized Signatory











--------------------------------------------------------------------------------





EXHIBIT A
TO INCREMENTAL FACILITY AMENDMENT NO. 3


New Revolving Lender
New Revolving Credit Commitment
JPMorgan Chase Bank, N.A.
$85,000,000.00
Wells Fargo Bank, National Association
$70,000,000.00
Bank of America, N.A.
$45,000,000.00
Morgan Stanley Bank, N.A.
$45,000,000.00
Royal Bank of Canada
$45,000,000.00
UBS AG, Stamford Branch
$25,000,000.00
Coöperatieve Rabobank U.A., New York Branch
$25,000,000.00
HSBC Bank USA, N.A.
$25,000,000.00
Fifth Third Bank
$25,000,000.00
The Bank of Nova Scotia
$25,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$25,000,000.00
Barclays Bank PLC
$25,000,000.00
Toronto Dominion Bank
$20,000,000.00
Credit Suisse AG, Cayman Islands Branch
$15,000,000.00
Total:
$500,000,000.00












